IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-14-00102-CV

                                    EX PARTE N.C.



                            From the 12th District Court
                               Walker County, Texas
                               Trial Court No. 26744


                                        ORDER


       N.C., a prison inmate, appealed the trial court’s order denying his petition for

expunction. His brief was originally due on September 19, 2016. After a motion by N.C.,

the Court extended the time for N.C. to file a brief until December 20, 2016. N.C. moves

for an additional 60 days to file his brief due to difficulties in preparing his brief because

of his relocation within the Texas Department of Criminal Justice and his legal papers not

having been timely forwarded to his new location.

       N.C.’s motion is granted. Notwithstanding his request for 60 days, N.C.’s brief is

due March 20, 2017. Of course, N.C. may file his brief before the due date and is
encouraged to do so since the time to file the appellee’s brief will begin to run on the date

N.C.’s brief is filed, regardless of whether N.C.’s brief is filed before or on the due date.



                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion for extension of time granted
Order issued and filed December 28, 2016




Ex parte N.C.                                                                           Page 2